Citation Nr: 0026699	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to June 1996.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for lumbosacral 
strain.  This matter was previously before the Board in May 
1998, at which time it was remanded for further development.  
That development having been completed to the extent 
possible, the matter is now before the Board for final 
disposition.  

The RO characterized the issue in this matter as one of 
service connection for lumbosacral strain, although the 
evidence in service primarily refers to low back pain and 
mechanical low back pain.  In its May 1998 decision remanding 
the back disability issue, the Board recharacterized the 
issue as service connection for a low back disorder, and 
requested an examination in respect to all low back 
disorders.  In a subsequent Supplemental Statement of the 
Case, the RO continued to frame the issue as service 
connection for low back strain.  Case law provides that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  In this case, the veteran has been advised 
of the laws and regulations pertaining to service connection 
and afforded VA examinations and an opportunity to present 
argument and evidence in support of his claim.  Additionally, 
the 1998 VA examination report clearly shows that the 
examiner reviewed the service medical records for any low 
back disorder.  The Statement of the Case and the 
Supplemental Statement of the Case adequately apprised the 
veteran of the evidence that the RO considered in this 
matter, including all service medical evidence regarding any 
low back condition.  Thus, the Board's recharacterization of 
the issue in this matter results in no prejudice to the 
veteran.  



FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran's back was 
normal when he entered active service and that he sought 
treatment for back pain in October 1994, October 1995 and 
April 1996.  The October 1994 treatment record notes that the 
veteran complained of constant pain in the mid-lumbar region.  
There was thoraco-lumbar spasm and the assessment was mild 
musculoskeletal low back pain.  In October 1995, the veteran 
reported a one/one and a half year history of low to mid back 
pain with occasional radiation to the right thigh.  There 
were no paresthesias or bowel or bladder symptoms.  On 
examination there was no tenderness with axial loading or 
twisting.  Deep tendon reflexes were active and equal 
bilaterally.  Strength was 5/5 and sensation was intact.  
There was tenderness at the T11 to L2 spinous processes and 
the assessments were low back pain - mechanical low back 
pain.  An x-ray was noted to show no spondylolysis or 
spondylolisthesis.  In April 1996, the veteran complained of 
radiating low back pain that woke him at night.  There was 
tenderness on palpation and decreased range of motion with 
pain.  The assessments were mechanical low back pain and low 
back pain.  

In March 1996, a Physical Examination Board found that the 
veteran had chronic mechanical low back pain without 
objective findings or neurological impairment.

At a July 1996 VA examination, it was noted that for some 
unexplained reason the veteran had pain and stiffness in his 
mid lower back, and sometimes woke up at night with pain.  
Forward flexion of the lumbar spine was to 95 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees, and 
rotation to 35 degrees.  Neurological examination was normal.  
The relevant impression was: Diminution in the range of 
motion of the spine.  The report of an X-ray examination 
notes a clinical history of upper lumbar backache around the 
thoraco-lumbar junction.  X-rays were interpreted as showing 
questionable spina bifida occulta of S1, otherwise 
unremarkable lumbosacral spine.  

In his substantive appeal, VA Form 9, received in March 1997, 
the veteran claimed that he injured his back and was treated 
for lumbosacral strain during service.  In support of the 
claim, the veteran's representative argues that the veteran 
currently has lumbosacral strain.  

In a report of a special VA examination of the spine, dated 
in November 1998, the examiner indicated that he had reviewed 
the veteran's C-file, including the remand.  He reported that 
there was very little documentation in the C-file of any 
specific history of low back complaints during service.  The 
examination report notes that the veteran reported having had 
some low back pain at different times during service and that 
he would sense a popping while exercising.  There had been no 
particular injury.  Currently he worked as a State Patrol 
Officer on a full-time basis, without restrictions.  The 
veteran complained of intermittent low back pain.  Physical 
examination revealed a symmetrical back and unrestricted 
lumbar range of motion.  The veteran could walk normally.  
The lumbar spinal muscles were symmetrical and "well 
muscled" with no evidence of hypertrophy or spasm.  
Sensation was intact and straight leg raising was negative.  
The veteran reported some slight discomfort to palpation 
along the posterior T-12 rib area.  The diagnosis was normal 
musculoskeletal examination.  The examiner reported that 
there was no evidence of mechanical low back pain.  He stated 
that X-ray examination was not necessary, as examination of 
the veteran was entirely benign.  Additionally, the examiner 
commented that spina bifida occulta is a congenital condition 
and is not generally something that is aggravated.  


Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  


Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The medical evidence submitted in support of the claim 
consists of service medical records and VA examination 
reports, dated in July 1996 and November 1998, and 
statements.  Service records reflect that the veteran 
complained of low back pain on occasions during service, and 
the assessments were low back pain and mechanical low back 
pain.  No history of back trauma was given and for the most 
part clinical findings were normal.  It appears that X-rays 
were taken that reportedly showed neither spondylolysis nor 
spondylolisthesis.  Although a military PEB report notes 
chronic mechanical low back pain, it indicates that such was 
without objective findings or neurological impairment.  

The Board notes that while the VA examiner in 1996 gave a 
diagnostic impression of diminution in range of motion of the 
veteran's spine, he did not attribute it to any cause and X-
rays taken at that time showed only a questionable spinal 
bifida at S1.  On VA examination in November 1998, the 
veteran's musculoskeletal system was normal.  The examiner 
reported that the veteran had an unrestricted range of lumbar 
motion and no evidence of mechanical low back pain.  Neither 
of the VA examiners provided a diagnosis of a low back 
disorder.  In fact, the 1998 examiner reported that the 
veteran's examination was entirely benign.  In commenting on 
the prior X-ray finding of questionable spina bifida, the 
November 1998 examiner noted that spina bifida occulta is a 
congenital condition.  Congenital defects are not diseases or 
injuries within the meaning of legislation allowing for 
service connection.  38 C.F.R. § 3.303(c); Firek v. 
Derwinski, 3 Vet. App. 145, 146 (1992); Blanchard v. 
Derwinski, 3 Vet. App. 300 (1992).  See also VAOPGCPREC 82-90 
(Jul. 18, 1990) (service connection may be granted for 
diseases, but not defects, of congenital, developmental, or 
familial origin).  Thus, even if it were established that the 
veteran has spina bifida occulta, as it is congenital it 
would have necessarily pre-existed service and there is no 
evidence of a permanent worsening of any spina bifida during 
service.  In fact, the November 1998 examiner stated that 
such an anomaly is not generally something that can be 
aggravated.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any back pain he may have, he is not qualified to 
diagnose a low back disorder and he has not presented or 
identified medical evidence that supports a diagnosis of a 
current, acquired low back disorder.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claim is 
not well grounded. 



The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a low back disorder is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

